214 Va. 341 (1973)
JEFFERY C. BIGELOW, ETC.
v.
COMMONWEALTH OF VIRGINIA.
Record No. 7972.
Supreme Court of Virginia.
November 26, 1973.
Present, All the Justices.
United States Supreme Court decision declaring unconstitutional, under Fourteenth Amendment, certain state statutes making abortion a crime have no effect on Bigelow's First Amendment case based on regulation of commercial advertisement for commercial abortion agency.
Upon Remand From the Supreme Court of the United States.
John C. Lowe; F. Guthrie Gordon, III (Lowe & Gordon,    on brief), for plaintiff in error.
D. Patrick Lacy, Jr., Assistant Attorney General (Andrew P. Miller, Attorney General; William G. Broaddus, Assistant Attorney General,    on brief), for defendant in error.
Per Curiam.
On September 1, 1972, this Court affirmed, by opinion, the conviction of Jeffery C. Bigelow for encouraging or prompting the procuring of abortion by an advertisement in the Virginia Weekly, a newspaper published in Charlottesville, in violation of Code | 18.1-63.  213 Va. 191, 191 S.E.2d 173.
On July 25, 1973, the Clerk of this Court received from the Supreme Court of the United States a copy of an order dated July 23, 1973, entered in the Bigelow case, voiding the judgment of this Court and remanding the case "for further consideration in light of Roe v. Wade, 410 U.S. 113 (1973); and Doe v. Bolton, 410 U.S. 179 (1973)."
The decision in    Roe     Wade,    cited in the order of the Supreme Court, declared unconstitutional Texas statutes which made it a crime *342 to procure, or to attempt to procure, an abortion.     Doe     Bolton    declared unconstitutional portions of Georgia statutes making abortion a crime except in certain stated instances.  Both decisions were grounded upon the Fourteenth Amendment.  Neither mentioned the subject of abortion advertising.
Bigelow's is a First Amendment case.  He was convicted not of abortion but for running in his newspaper a commercial advertisement for a commercial abortion agency.  We held that government regulation of commercial advertising in the medical-health field was not prohibited by the First Amendment.  We find nothing in the new decisions of    Roe     Wade    and    Doe     Bolton which in any way affects our earlier view.  So we again affirm Bigelow's conviction.
Affirmed.